Patterson, P. J.,
This is a motion for judgment for want of sufficient affidavit of defense. The plaintiff, a corporation existing under the laws of the State of Illinois, claims of the defendants the sum of $292, with interest from Aug. 28, 1926 — balance due for merchandise sold and delivered to the defendants, including assortments, watches, kodaks and other articles which were sold and delivered to defendants and accepted by them. And, further, that there are no set-offs or credits to which the defendants are entitled, and that frequent demand has been made upon defendants for payment of same.
The defendants', on the other hand, filed an affidavit of defense in which the claim of the plaintiff is denied, and further averring that the merchandise included punch-boards and other gambling devices, and that said merchandise was in violation of the laws of the State of Pennsylvania. And, further, that the defendants were not the purchasers of the said merchandise, but that they were the agents for the collection of moneys arising from the use of the merchandise of the plaintiff and that there was no contract for the purchase of the same. That the merchandise listed in Exhibit “A” attached to the plaintiff’s statement as “1016 assts” and other similar items were for punch-boards and gambling devices owned and operated by plaintiff through the defendants as plaintiff’s agent.
And in view of the fact that defendants set up agency and deny having been the purchaser of the goods and merchandise mentioned in plaintiff’s statement, we are of the opinion that the rule for judgment should be discharged, and the same is hereby discharged.
From Robert W. Smith, Hollidaysburg, Pa.